Title: To George Washington from Alexander Hamilton, 8 July 1792
From: Hamilton, Alexander
To: Washington, George



Treasury Department July 8. 1792

The Secretary of the Treasury has the honor respectfully to submit to the President of the United States the inclosed Contract between the Superintendant of the Delaware Lighthouse &[c]a and Benjamin Rice, for the making of two Mooring chains for the use of the Beacon boats on the River Delaware, together with sundry papers relating thereto. The object appears to be a necessary one, & the terms comparatively good. The amount of the Expence will be Four hundred & twenty Dollars. All which is humbly submitted.

Alex. HamiltonSecy of the Treasury

